Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
In view of the legal provisions cited therein, we adjudge that we should affirm and do affirm the judgment rendered on April 4, 1903, by the District Court of San Juan, with costs against appellant. The record is ordered to be returned with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary concurred.